ITEMID: 001-86875
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF BEVACQUA AND S. v. BULGARIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 8;No violation of Art. 6-1;Non-pecuniary damage - award
JUDGES: Isabelle Berro-Lefèvre;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Volodymyr Butkevych;Zdravka Kalaydjieva
TEXT: 5. The first applicant, Mrs Valentina Nikolaeva Bevacqua, is a Bulgarian national who was born in 1974 and at the relevant time lived in Sofia. In 2003 or 2004 she moved to Italy. The application is submitted by the first applicant on her own behalf and also on behalf of her son S. (“the second applicant”), a minor, who was born in 1997.
6. The first applicant married Mr N. in 1995 and gave birth to S. in January 1997.
7. Later, the relations between the spouses soured, Mr N. became aggressive and on 1 March 2000 the first applicant left the family home with her son and moved into her parents’ apartment. On the same day the first applicant filed for divorce and sought an interim custody order, stating, inter alia, that Mr N. often used offensive language, battered her “without any reason” and did not contribute to the household budget.
8. On 7 March 2000 a judge at the Sofia District Court examined the case file and fixed the date of the first hearing for 11 April 2000, without examining the request for an interim order.
9. During the first two months following the separation, Mr N. visited his son every day and took him to his apartment on weekends, with the first applicant’s consent.
10. On 11 April 2000 the District Court could not proceed with the examination of the divorce case as Mr N. had been taken ill and did not appear.
11. On 6 May 2000 Mr N. did not bring S. home after a walk. He telephoned the first applicant and told her that his son would live with him. For the next six days he refused the first applicant’s requests for meetings or telephone conversations with her son.
12. On 9 May 2000 the first applicant complained to the prosecuting authorities. The relevant prosecutor apparently gave instructions that Mr N. should be summoned and served with an official warning. That was not done until 22 June 2000.
13. On 12 May 2000 the first applicant went to see her son at the kindergarten and took him to her home. In the evening Mr N. telephoned and then appeared outside the first applicant’s home. He was shouting and banging on the door, thus frightening the child and the first applicant. Mr N. eventually managed to enter the apartment, when the first applicant’s father came home. He allegedly hit or pushed the first applicant in the presence of her parents and the child. At one point Mr N. seized his son, but the first applicant was trying to hold him. The child was screaming. Eventually, Mr N. left with the child.
14. On 18 May 2000 the first applicant visited a forensic doctor who noted a small bruise on her face and a bruise on her hip. On 25 May 2000 she filed a complaint with the District Prosecutor’s Office and enclosed the medical certificate.
15. The first applicant also sought the help of a non-governmental organisation assisting female victims of domestic violence. She was offered the possibility to stay with her son in a hostel for such victims in Bourgas. On 25 May 2000 the first applicant collected her son from the kindergarten and travelled with him to Bourgas. She spent four days at the hostel there without disclosing her whereabouts to Mr N.
16. Mr N. complained to the local Juveniles Pedagogic Unit (see paragraph 43 below), stating that the first applicant had abducted their son. The first applicant was summoned by the police. On 31 May 2000 she returned to Sofia and met the district juveniles inspector. She explained that she had been the victim of violence and that her son’s health was in danger because of the father’s violent behaviour. It appears that the inspector disbelieved the first applicant’s version of the events and allegedly insisted that she could be prosecuted for having abducted her son.
17. On the same day in the evening Mr N. visited the first applicant in her home, allegedly threatened her and took their son away.
18. On the following day, 1 June 2000, the juveniles inspector organised a meeting between the first applicant, her former husband and the child. According to the first applicant, the meeting lasted four hours. The child was asked whether he preferred to be with his mother or with his father. The meeting resulted in an oral agreement between the parents, according to which the child would live with his father for a month and then with his mother for another month. As a result of this agreement Mr N. withdrew his complaint for abduction.
19. According to the first applicant, the agreement was only implemented for a very limited period.
20. In the following days Mr N. allowed contacts between the first applicant and her son. On an unspecified date the child was ill and the first applicant took care of him in Mr N.’s apartment.
21. On 13 June 2000 the first applicant appeared before the District Court for a hearing in the divorce proceedings. She was not legally represented. Mr N. did not appear. His lawyer was present. The first applicant stated that she wished to pursue her claims. The court did not examine the request for an interim order. The first applicant did not raise the issue. The court fixed a time-limit for reconciliation, as required by law, and adjourned the examination of the case until 29 September 2000.
22. On 22 June 2000 the police summoned Mr N. and gave him an official warning in relation to the first applicant’s complaint of 9 May 2000 (see paragraph 12 above). As a result Mr N. allegedly became aggressive. On 28 June 2000, when he brought S. for a visit to his mother’s apartment, Mr N. reacted angrily to remarks by the first applicant and hit her in their son’s presence. On the next day the first applicant visited a medical doctor who noted a bruise on her left eyelid and a swollen cheek. She also reported pain in her right wrist.
23. On 3 and 6 July 2000 the first applicant complained to the juveniles inspector at the local police station but was told that nothing could be done and that the dispute should be decided by the courts.
24. In July and August 2000 the first applicant complained to the Ministry of the Interior, stating that they should assist her to obtain the custody of her child and that measures should be taken to protect her son, who was in danger because Mr N. was not taking care of him properly and was aggressive towards her. The first applicant complained that nothing had been done in this respect by the police. In August 2000 she received replies stating that the matter had been examined and that no unlawful conduct on the part of police officers had been noted. The police had done what they could and the remaining issues concerned a private dispute.
25. On 11 September 2000 the first applicant filed written submissions with the District Court reiterating her request for an interim order. She informed the court about the relevant events since 6 May 2000 and referred to her complaints to the prosecuting authorities. She also stated that her son had been living in conditions which endangered his development. The first applicant sought leave to have two witnesses examined in this respect.
26. On 12 September 2000 the judge examined the applicant’s submissions in private and decided that the request for an interim order should be dealt with on 12 October 2000, not at the hearing fixed for 26 September 2000.
27. On 26 September 2000 the District Court held a hearing in the divorce proceedings. It noted the failure of the parties to reconcile and fixed a hearing on the merits for 14 November 2000.
28. On 12 October 2000 the District Court held a hearing on the issue of interim measures. Mr N. requested that the files of the prosecutors and the police who had examined the first applicant’s complaints be admitted in evidence. He stated that those authorities had heard impartial witnesses – several neighbours – and had convincingly established that the first applicant’s allegations about physical violence were unfounded. The first applicant’s lawyer objected, stating that the files could be relevant to the merits of the divorce proceedings but should not be examined in the interim measures procedure. The court decided to adjourn the hearing until 14 November 2000 in order to allow the production of the prosecutors’ files.
29. On 14 November 2000 the District Court dealt with the request for an interim order. It heard one witness for each party. The first applicant’s father, who was heard as a witness, confirmed that Mr N. had been aggressive on two occasions and that quarrels often erupted between the child’s parents. A relative of Mr N. testified that he took good care of the child. The first applicant also presented a written opinion by a psycho-therapist working for the non-governmental organisation whose help she had solicited. The therapist described the first applicant’s visits to the centre for victims of domestic violence and stated that in her opinion the first applicant had suffered a strong emotional upset as a result of the behaviour of Mr N. and the authorities’ passive attitude. Mr N. disputed the statements contained in the written opinion. The court decided that that was tantamount to contesting the authenticity of a document and invited the parties to adduce evidence in this respect. Having regard to the need to give the parties time to adduce such evidence and noting that the prosecutors’ files concerning the applicants’ complaints had not been transmitted to it, the District Court adjourned the matter until 12 December 2000. The hearing listed for 12 December 2000 was later adjourned on unspecified grounds.
30. The next hearing was held on 13 February 2001. In relation to the proceedings concerning the authenticity of the psycho-therapist’s written opinion, the first applicant’s lawyer presented documents demonstrating that the non-governmental organisation for which the therapist worked had been registered in 1997. Mr N.’s lawyer stated that in accordance with legislation in force since 1 January 2001 non-governmental organisations needed re-registration. On that basis he objected to the admission in evidence of the written opinion of the psycho-therapist. The court interpreted that objection as a challenge to the authenticity of the registration documents and invited the parties to adduce evidence in that respect.
31. At that point, the first applicant withdrew her request and asked the court to rule on the merits of the divorce claims, including the child custody claim. Thereupon, the court terminated the interim measures proceedings. It then heard two witnesses. A neighbour testified that she had heard the spouses quarrelling often in the past and had seen bruises on the first applicant’s body. The latter had complained that Mr N. battered her. A colleague of Mr N. testified that he had never seen him being aggressive. The court also admitted in evidence the prosecutors’ files concerning the first applicant’s complaints submitted in 2000. As the parties sought leave to examine other witnesses, the court adjourned the hearing until 24 April 2001.
32. From the summer of 2000 the first applicant could only see her son at his kindergarten as the visits to Mr N.’s home created tension. On 7 March 2001 she collected her son and brought him to her home. Mr N. complained to the prosecution authorities and the police and also wrote to the judge dealing with the divorce proceedings. As a result, on 19 March and 17 April 2001 the first applicant was summoned by the police and given official warnings. According to the first applicant, Mr N. also threatened her with physical violence but she kept the child. According to Mr N., on 11 March 2001 in the evening he was attacked by men hired by the first applicant, in her presence.
33. The last hearing in the divorce proceedings was held on 24 April 2001. In accordance with the Child Protection Act (see paragraph 47 below), an expert of the newly created local Social Care Office gave an opinion after having studied the file and met the child. He reported that the child was afraid of his father as he had battered his mother and that the child preferred to live with his mother.
34. By judgment of 23 May 2001 the District Court pronounced the divorce and found that both spouses had been responsible for the failure of their marriage. The court further considered that both parties had been good parents but that in view of the low age of the boy he needed his mother. Therefore, the first applicant obtained custody of her child and Mr N. was given visiting rights.
35. Mr N. appealed, arguing that the allegations that he had been violent were untrue and that he had always cared better for his child.
36. In the appeal proceedings the Sofia City Court held a hearing on 19 March 2002. It heard two witnesses who confirmed Mr N.’s aggressive behaviour.
37. On 21 March 2002 the Sofia City Court upheld the lower court’s judgment but considered that there was ample evidence that Mr N. had been aggressive and had battered the first applicant during their marriage. Such behaviour was a bad example for a young boy to witness. The first applicant was therefore better suited to raise the child.
38. On 18 June 2002 the first applicant visited Mr N.’s apartment, accompanied by two friends, to collect her belongings. Her former husband became aggressive and battered her. On the following day the first applicant visited a forensic doctor who noted bruises on her face, right arm and armpit and her left hip. She complained to the prosecution authorities, which by decisions of October and December 2002 and January 2003 refused to institute criminal proceedings against Mr N., noting that it was open to the first applicant to bring private prosecution proceedings, as the alleged injuries fell into the category of light bodily injuries.
39. In accordance with Article 261 of the Code of Civil Procedure, a court examining a divorce case shall order interim child custody measures upon request of a party to the proceedings.
40. The Supreme Court has held that in principle no such measures should be ordered during the mandatory two-month reconciliation period except where the interest of the children so requires and, in particular, where delaying them may adversely affect the children’s development and upbringing (procedural decision no. 86 of 6 June 1973 in case no. 1518/73).
41. Article 71 § 2 of the Family Code provides that disputes about child custody between parents living apart may be submitted for examination to the local district court. This provision concerns disputes that have not been submitted for adjudication in the context of divorce or other proceedings (argument from Article 95 of the Code of Civil Procedure).
42. A party to pending civil proceedings may file an appeal against delays in the proceedings, in accordance with Article 217a of the Code of Civil Procedure. The appeal is examined by the President of the upper court, who may order specific measures to speed up the proceedings. It is unclear whether an appeal against delays may also be directed against delays in the examination of requests for interim measures.
43. Sections 26 and 27 of the Antisocial Behaviour of Minors Act 1958, amended, set up Juveniles Pedagogic Units at municipal level. The Units are staffed by inspectors appointed by the Ministry of the Interior. Their task is to assist the prosecution authorities and the police in the investigation of offences committed by minors and also in the investigation of offences in which minors were victims. Juveniles Pedagogic Units have no power to issue binding orders on child custody and access issues.
44. Under Article 161, in conjunction with Articles 129 and 132 of the Penal Code, criminal proceedings in respect of “medium bodily injury” wilfully inflicted by a spouse, parent, child, brother or sister of the victim may only be instituted by the victim. According to Article 129(2), injuries having long-lasting repercussions on one’s health without being life-threatening or injuries that may be life-threatening but do not result in long-lasting repercussions are considered “medium bodily injuries”. Within the same category fall injuries causing long-lasting difficulties to the hearing, sight or limb movement, disfiguring of the face or other body parts, as well as injuries such as a broken jaw or teeth that cause difficulties in chewing and speaking.
45. Under Article 161, in conjunction with Articles 130-132 of the Penal Code, criminal proceedings in respect of wilfully inflicted “light bodily injury” may only be instituted by the victim, except where a State official is involved or in cases of repeated offences. According to Article 130(1), injuries other than those considered as heavy or medium bodily injuries fall within the category of “light bodily injuries”. The courts have held that facial bruises, a broken nose and head contusions without loss of consciousness are examples of light bodily injuries (Supreme Court interpretative circular ППВС № 3, 27.11.1979).
46. Under the Code of Criminal Procedure, where criminal proceedings are instituted by the victim, he or she acts as private prosecutor. The proceedings are discontinued if the victim fails to appear when summoned or abandons the case.
47. The Child Protection Act, which came into force on 17 June 2000, instituted a State Child Protection Agency and municipal Social Care Offices empowered, inter alia, to order protection measures in respect of children in danger. In accordance with the transitory provisions of the Act, the Agency and the Offices became operational not earlier than in February 2001, when the relevant regulations and instructions were adopted.
48. The Protection Against Domestic Violence Act, which was enacted in March 2005, provides for administrative and policing measures in cases of domestic violence. In particular, the relevant court may issue injunctions to remove the perpetrator from the common home, ban him from approaching the victim’s home, workplace or place of social contacts, temporarily remove the child from the custody of the perpetrator and impose compulsory education programs. Failure to comply with the measures imposed by the court may result in fines, arrest and prosecution.
49. In its Recommendation Rec(2002)5 of 30 April 2002 on the protection of women against violence, the Committee of Ministers of the Council of Europe stated, inter alia, that Member States should introduce, develop and/or improve where necessary national policies against violence based on maximum safety and protection of victims, support and assistance, adjustment of the criminal and civil law, raising of public awareness, training for professionals confronted with violence against women and prevention.
50. The Committee of Ministers recommended, in particular, that Member states should penalise serious violence against women such as sexual violence and rape, abuse of the vulnerability of pregnant, defenceless, ill, handicapped or dependent victims, or abuse of the position of the perpetrator. The recommendation also stated that Member states should ensure that all victims of violence are able to institute proceedings, make provisions to ensure that criminal proceedings can be initiated by the public prosecutor, encourage prosecutors to regard violence against women as an aggravating or decisive factor in deciding whether or not to prosecute in the public interest, ensure where necessary that measures are taken to protect victims effectively against threats and possible acts of revenge and take specific measures to ensure that children’s rights are protected during proceedings.
51. With regard to violence within the family, the Committee of Ministers recommended that Member states should classify all forms of violence within the family as criminal offences and envisage the possibility of taking measures in order, inter alia, to enable the judiciary to adopt interim measures aimed at protecting victims, to ban the perpetrator from contacting, communicating with or approaching the victim, or residing in or entering defined areas, to penalise all breaches of the measures imposed on the perpetrator and to establish a compulsory protocol for operation by the police, medical and social services.
52. The United Nations General Assembly Declaration on the Elimination of Violence against Women (1993), in its Article 4(c), urges States to “exercise due diligence to prevent, investigate and, in accordance with national legislation, punish acts of violence against women, whether those acts are perpetrated by the State or private persons”.
53. In his third report, of 20 January 2006, to the Commission on Human Rights of the UN Economic and Social Council (E/CN.4/2006/61), the Special Rapporteur on violence against women considered that there is a rule of customary international law that “obliges States to prevent and respond to acts of violence against women with due diligence”. This conclusion was based mainly on analysis of developments in the case-law of several international bodies, including this Court (reference to Osman v. the United Kingdom, judgment of 28 October 1998, Reports of Judgments and Decisions 1998VIII), the Inter-American Court of Human Rights (reference to the case of Velasquez Rodriguez v. Honduras), the Inter-American Commission of Human Rights (reference to Report no. 54/01, Case 12.051, Maria da Penha Maia Fernandes (Brazil)) and the committee monitoring the UN Convention on the Elimination of All Forms of Discrimination against Women (reference to the case of A.T. v Hungary – 2005).
VIOLATED_ARTICLES: 8
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
